Case 1:18-cv-21053-DPG Document 283 Entered on FLSD Docket 11/02/2020 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                             CASE NO.: 18-cv-21053-GAYLES/LOUIS

   JEFFREY PETER DATTO, Ph.D,

                           Plaintiff,

   v.

   UNIVERSITY OF MIAMI, et al.,

                           Defendants.
                                                   /

                                               ORDER

             THIS CAUSE comes before the Court on Defendants’ Motion to Dismiss Plaintiff’s

  Second Amended Complaint for Failure to State a Claim (the “Motion to Dismiss”) [ECF No. 211]

  and Plaintiff’s Motion for Relief from Local Rule 15.1 and to Be Allowed Leave to Amend Second

  Amended Complaint (the “Motion to Amend”) [ECF No. 251]. The action was referred to

  Magistrate Judge Lauren Fleischer Louis, pursuant to 28 U.S.C. § 636(b)(1)(B), for a ruling on all

  pretrial, non-dispositive matters, and for a Report and Recommendation on any dispositive matters.

  [ECF Nos. 139, 140, 141]. On July 23, 2020, Judge Louis issued her report recommending that the

  Motion to Dismiss be granted in part and the Motion to Amend be denied (the “Report”) [ECF No.

  266]. Plaintiff filed timely objections to the Report [ECF No. 274], and Defendants filed a response

  to Plaintiff’s objections [ECF No. 282]. For the reasons that follow, the Court adopts the Report

  in part.
Case 1:18-cv-21053-DPG Document 283 Entered on FLSD Docket 11/02/2020 Page 2 of 7




                                                 BACKGROUND 1

            Plaintiff has filed a Second Amended Complaint alleging twenty-two counts against

  Defendants University of Miami (the “University”), Dr. Damian Pearse (“Dr. Pearse”), and John

  Does 1 though 5 [ECF No. 204]. As set forth in the Report, Plaintiff’s claims fall into five

  categories: (1) education claims, in which Plaintiff alleges that the University rejected his

  application to the University’s medical school either because Plaintiff is disabled or in retaliation

  for his suit against Thomas Jefferson University (“TJU”); (2) employment claims, in which

  Plaintiff alleges that the University terminated his employment as a research associate either

  because Plaintiff was disabled or in retaliation for filing this lawsuit against the University and

  failed to reasonably accommodate him by not supporting his grant applications; (3) contract

  claims, in which Plaintiff alleges that he entered into three separate contracts with the University

  regarding admission to the medical school, one of his grant applications, and his employment; (4)

  a defamation claim; and (5) a claim under the Fair Labor Standards Act (“FLSA”). Id. After the

  University and Dr. Pearse filed their Motion to Dismiss, Plaintiff sought leave to file a Third

  Amended Complaint.

                                                    DISCUSSION

            A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint


  1
      The Court incorporates the Report’s recitation of the factual and procedural background.



                                                            2
Case 1:18-cv-21053-DPG Document 283 Entered on FLSD Docket 11/02/2020 Page 3 of 7




  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

          In her Report, Judge Louis found that: (1) Plaintiff’s claims against Dr. Pearse under the

  Americans with Disabilities Act (“ADA”), the Florida Civil Rights Act (“FCRA”), and Section

  504 of the Rehabilitation Act of 1973 (the “Rehab Act”) (Counts VII-XVIII) should be dismissed

  with prejudice as Dr. Pearse cannot be held individually liable for the alleged misconduct; (2)

  Plaintiff’s claims for discrimination and failure to accommodate under the ADA and Rehab Act

  (Counts I and II) should be dismissed with prejudice 2 as Plaintiff has not alleged a causal link

  between his disability and the alleged discriminatory conduct or that the University failed to

  provide him with reasonable accommodations that if granted would have enabled him to satisfy

  the University’s admission requirements; (3) Plaintiff’s claims against the University for

  retaliation under the ADA and Rehab Act relating to admittance to medical school (Counts III and

  IV) should be dismissed with prejudice because the lawsuit against TJU is not a protected activity

  and, even if it were, Plaintiff fails to allege a causal link between the protected activity and the

  adverse action; (4) Plaintiff’s disparate treatment claims under the ADA, FCRA, and Rehab Act

  relating to this employment (Counts VIII, XI, and XIV) should be dismissed without prejudice as

  Plaintiff has failed to adequately allege a comparator who was treated more favorably than him or

  that his termination was due to his disability; (5) Plaintiff’s claims for failure to accommodate

  within the employment context under the ADA, FCRA, and Rehab Act (Counts VII, X, and XIII)

  should be dismissed without prejudice because the accommodations sought by Plaintiff were not

  applicable to his essential job duties; (6) Plaintiff’s claims for retaliation under the ADA, FCRA,

  and Rehab Act relating to the University’s failure to support his grant applications (Counts IX,


  2
    The Report recommended dismissing Counts I and II with prejudice as the Second Amended Complaint was
  Plaintiff’s second attempt at pleading those claims. [ECF No. 266].


                                                       3
Case 1:18-cv-21053-DPG Document 283 Entered on FLSD Docket 11/02/2020 Page 4 of 7




  XII, and XV) should be dismissed with respect to the Craig H. Neilson Foundation Grant, but

  otherwise allowed to proceed with respect to the other grants; (7) Plaintiff’s claims for retaliation

  under the ADA, FCRA, and Rehab act relating to his termination (Counts XVI, XVII, and XVIII)

  should be allowed to proceed; (8) Plaintiff’s claim under the FCRA (Count VI) should be

  dismissed with prejudice 3 for failure to exhaust administrative remedies; (9) Plaintiff’s claims for

  breach of contract (Counts V, XIX, and XX) should be dismissed with prejudice as Plaintiff fails

  to plead the elements of a contract; (10) Plaintiff’s claim for defamation (Count XXI) should be

  dismissed with prejudice as the alleged statements are either conditionally privileged or not

  actionable; and (11) Plaintiff’s claim under the Fair Labor Standards Act (“FLSA”) (Count XXII)

  should be dismissed without prejudice for failure to adequately allege individual or enterprise

  coverage. [ECF No. 266]. The Report also recommended denial of Plaintiff’s Motion to Amend,

  as Plaintiff failed to detail his proposed amendments, but noted that Plaintiff should be granted

  leave to amend any claim that the Court dismisses without prejudice.

          The Court has conducted a de novo review of the record and the law and agrees with the

  majority of the Report’s recommendations. The Court, however, declines to adopt the Report’s

  recommendation as to Plaintiff’s claims for retaliation under the ADA and Rehab Act relating to

  education (Counts III and IV).

          To establish a prima facie case of retaliation under both the ADA and the Rehab Act,

  Plaintiff must allege that (1) he engaged in statutorily protected conduct; (2) he suffered a

  materially adverse action; and (3) there was a causal link between the adverse action and his

  protected conduct. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1260 (11th Cir. 2001). It is




  3
   The Report recommends dismissal of this claim with prejudice as Plaintiff indicated in his Motion to Amend that
  he wished to withdraw his education claims under the FCRA.


                                                          4
Case 1:18-cv-21053-DPG Document 283 Entered on FLSD Docket 11/02/2020 Page 5 of 7




  undisputed that Plaintiff has adequately alleged that he suffered a materially adverse action.

  Therefore, the Court addresses the first and third elements.

         First, Plaintiff alleges that he was engaged in statutorily protected conduct, namely his

  lawsuit against TJU. Defendants aruge that because Plaintiff’s lawsuit was against a different

  entity over nine years ago, it does not constitute protected conduct related to the retaliation in this

  case. In support, Defendants cite McShane v. Ashcroft, where the court held, on a motion for

  summary judgment, that the plaintiff’s prior discrimination suits against a different party were “too

  remote in time and unrelated to her employment to constitute protected activities related to the

  retaliation in [that] case.” No. 03-20470-CIV, 2004 WL 5561681, at *8 (S.D. Fla. Aug. 31, 2004),

  aff’d sub nom. McShane v. U.S. Attorney Gen., 144 F. App’x 779 (11th Cir. 2005). The Court finds

  Defendants’ reliance on McShane is misplaced as McShane was decided after the benefit of

  discovery. At this stage of the litigation, the Court finds that Plaintiff has adequately alleged that

  he engaged in statutorily protected conduct.

         The Court also finds that Plaintiff has alleged a causal link between the University’s denial

  of his applications to the medical school and his lawsuit against TJU. “To establish a causal

  connection, a plaintiff must show that ‘the decision-maker[s] [were] aware of the protected

  conduct,’ and ‘that the protected activity and the adverse action were not wholly unrelated.’” Gupta

  v. Fla. Bd. of Regents, 212 F.3d 571, 590 (11th Cir. 2000) (alteration in original) (quoting Farley

  v. Nationwide Mut. Ins. Co., 197 F.3d 1322, 1337 (11th Cir. 1999)), abrogated on other grounds

  as recognized by Crawford v. Carroll, 529 F.3d 961, 973–74 (11th Cir. 2008). “Where a decision-

  maker becomes aware of protected conduct, a close temporal proximity between the decision-

  maker’s acquisition of that knowledge and an adverse employment action will generally be enough

  to create a factual issue on the causation element.” Singleton v. Pub. Health Tr. of Miami-Dade




                                                    5
Case 1:18-cv-21053-DPG Document 283 Entered on FLSD Docket 11/02/2020 Page 6 of 7




  Cty, 725 F. App’x. 736, 738 (11th Cir. 2018). Where “there is no other evidence tending to show

  causation, the temporal proximity must be very close.” Id. (internal quotations omitted).

            Defendants argue that the gap in time between Plaintiff’s lawsuit against TJU and the

  University’s denial of his application is too long for there to be a causal link. However, to compute

  the length of time that has elapsed, the Court starts with when University first became aware of

  the protected conduct—not when Plaintiff filed the lawsuit against TJU. Moreover, at this stage of

  the litigation, “it would be premature for the Court to dismiss Plaintiff's retaliation claim on this

  ground without the Parties having the benefit of discovery, as lack of temporal proximity only

  defeats     a retaliation claim   ‘in   the    absence   of   other   evidence   tending   to   show

  causation.’” Matamoros v. Broward Sheriff's Office, 0:18-CV-62813-KMM, 2019 WL 4731931,

  at *4 (S.D. Fla. June 8, 2019) (quoting Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004)).

  See also Datto v. Florida Int’l Univ. Board of Trustees, No. 1:20-cv-20360-Bloom, 2020 WL

  3963713, at *10, (S.D. Fla. July 13, 2020) (finding Plaintiff’s “allegations … sufficient to establish

  that there is a causal link with sufficient temporal proximity between Plaintiff’s disclosure of the

  TJU lawsuit and alleged retaliation.”). Accordingly, Counts III and IV may proceed.

                                                CONCLUSION

            Accordingly, after careful consideration, it is ORDERED AND ADJUDGED as follows:

            (1)     Judge Louis’s Report and Recommendation, [ECF No. 266], is ADOPTED in

                   part;

            (2)    Defendant’s Motion to Dismiss, [ECF No. 204], is GRANTED in part and

                   DENIED in part.

            (3)    All counts against Dr. Pearse in his individual capacity (Counts VII-XVIII) are

                   DISMISSED with prejudice.




                                                      6
Case 1:18-cv-21053-DPG Document 283 Entered on FLSD Docket 11/02/2020 Page 7 of 7




        (4)   Counts I, II, V, VI, XIX, XX, and XXI are DISMISSED with prejudice.

        (5)   Counts VII, VIII, X, XI, XII, XIII, XIV, and XXII against the University are

              DISMISSED without prejudice.

        (6)   Counts III, IV, IX, XII, XV, XVI, XVII, and XVIII may proceed as pled.

        (7)   Plaintiff’s Motion for Leave to Amend [ECF No. 251] is DENIED without

              prejudice.

        (8)   Plaintiff shall file a renewed motion requesting leave to amend his complaint,

              attaching his proposed Third Amended Complaint consistent with the rulings in this

              Order, on or before November 20, 2020.

        (9)   This cause is set for a telephonic status conference on November 18, 2020, at 11:00

              a.m. Counsel shall enter their appearances using the following dial-in information:

              Dial-in Number 888-273-3658; Access Code 7032614; Security Code 5170.

              Please dial in at least ten minutes before the Status Conference begins and wait until

              your case is called. The Court will also hold a status conference in Datto v. Wilkie,

              Case No. 20-cv-23816, at the same time. The purpose of the status conference will

              be to determine whether the two actions should be consolidated.

        DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of November, 2020.




                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE




                                                7
